Citation Nr: 0525002	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-10 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for lung disease.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1968 
to January 1973.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from March 2003 and April 2004 rating decisions of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The March 2003 rating 
decision denied the veteran's petition to reopen a previously 
denied claim for service connection for a lung disease.  The 
more recent April 2004 rating decision granted service 
connection for bilateral hearing loss and assigned a 
noncompensable (i.e., 0 percent) evaluation effective 
November 2002.  He wants a higher initial rating for this 
condition.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

The veteran's claim for service connection for lung disease 
was first considered and denied by the RO in an unappealed 
September 1995 rating decision.  See 38 U.S.C.A. § 7105(c) 
(West 2002) (if a notice of disagreement (NOD) is not filed 
within one year of notice of the RO's decision, the RO's 
determination becomes final and binding based on the evidence 
then of record).  See also 38 C.F.R. §§ 20.200, 20.201, 
20.300, 20.302 (2004), etc.  

In the March 2003 rating decision at issue, the RO discussed 
the previous denial of the veteran's claim in September 1995 
and determined that new and material evidence had been 
received to reopen this claim, and then denied it on the 
merits.  Nevertheless, the Board also must make this 
threshold preliminary determination as to whether new and 
material evidence has been submitted, because this affects 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the merits of it on a de novo basis.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
Only if the Board determines that new and material evidence 
has been submitted can the Board reopen this claim for lung 
disease and adjudicate this claim on the full merits.



Unfortunately, however, further development of the evidence 
is required before making this determination.  So, for the 
reasons discussed below, the claims are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

A preliminary review of the claims file does not indicate the 
veteran was properly advised of the changes brought about by 
the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  The Board is well aware that 
he was provided a VCAA letter in January 2004 containing a 
brief explanation of VA's duty to assist and the evidence 
necessary to establish a claim for an increased rating for 
left ear hearing loss and to reopen a previously denied claim 
for service connection for right ear hearing loss.  Service 
connection since has been established for hearing loss in 
both ears (i.e., bilateral), and additional VCAA notice is 
not required concerning the current claim for a higher 
initial rating for the now service-connected bilateral 
hearing loss.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (when VA 
provides VCAA notice concerning an original claim for service 
connection, VA does not also have to provide additional VCAA 
notice for "downstream" issues such as entitlement to a 
higher initial rating of the now service-connected 
disability).

But that said, the January 2004 VCAA letter failed to 
properly inform the veteran of the evidence needed to 
substantiate his petition to reopen his previously denied 
claim for service connection for lung disease - which, as 
mentioned, is the threshold preliminary determination 
concerning this particular claim.  Only if there is new and 
material evidence will the Board, in turn, reach a merits 
adjudication.  So where, as here, the initial VCAA notice was 
deficient for this important reason, another VCAA letter must 
be issued to correct this procedural due process problem 
before the Board can decide this claim.  Cf. Huston v. 
Principi, 17 Vet. App. 195 (2003).

Furthermore, the RO failed to properly inform the veteran of 
an amendment to the regulation governing the determination of 
whether new and material evidence has been submitted.  See 
38 C.F.R. § 3.156(a) (2004).  This new regulation redefines 
what constitutes "new and material evidence" and clarifies 
the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  See 38 
C.F.R. §§ 3.156(a), 3.159(c) (2004).  These specific 
provisions are only applicable to claims, as here, filed on 
or after August 29, 2001.  See 66 Fed. Reg. at 45,620.

Records show the veteran was informed of the former 
definition of new and material evidence in the January 2004 
VCAA letter - indicating the evidence in question must 
"change the outcome" of the prior adjudication.  This is no 
longer a requirement, and indeed has not been for quite some 
time now.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit Court noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the claim.

According to the revised version of 38 C.F.R. § 3.156(a), the 
one that must be considered in the appeal at hand, new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2005).  If all of these tests are 
satisfied, the claim must be reopened.  Hence, the Board must 
again direct the RO to apply the amended version of 38 C.F.R. 
§ 3.156(a) to the veteran's petition to reopen his claim for 
lung disease.



Likewise, the RO failed to provide an adequate explanation of 
the VCAA, including notice to the veteran of his rights and 
responsibilities under this law and whose ultimate 
responsibility - his or VA's, it is in obtaining supporting 
evidence.  And mere notification of the provisions of the 
VCAA, without a discussion of his rights and 
responsibilities, VA's responsibilities, 
and the necessary evidence to be obtained with regard to the 
specific issue before the Board, is insufficient to comply 
with the VCAA.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

As a consequence, the veteran's claim was certified to the 
Board without him being given appropriate notice of the 
evidence necessary to substantiate his claim, his rights and 
responsibilities under the VCAA, and VA's responsibilities 
under this law.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  The Board 
cannot correct this procedural due process defect; rather, 
the RO must.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In addition, although the RO obtained some of the veteran's 
VA medical records, it does not appear that all of them are 
on file.  This is evident from a very recent, June 2005, 
statement from the veteran indicating he had received 
relevant treatment at the local VA Medical Center (VAMC) in 
Columbia, South Carolina, since his pending claim was 
certified to the Board on appeal.  The most recent VA 
treatment records obtained by the RO are dated in January 
2005, so several months before the veteran submitted this 
more recent June 2005 statement.  His additional VA treatment 
records also must be obtained.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is deemed to have constructive knowledge 
of all VA records and such records are considered evidence of 
record at the time a decision is made).  See also VAOPGCPREC 
12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually before the AOJ, may constitute clear and 
unmistakable error....").  

And, as already alluded to, the veteran was granted service 
connection for bilateral hearing loss in an April 2004 rating 
decision.  The RO assigned a noncompensable (0 percent) 
evaluation retroactively effective from November 2002.  In 
May 2004, the veteran submitted a statement indicating he 
disagreed with this initial rating.  See Fenderson, 12 
Vet. App. at 125-26.  His statement is tantamount to a timely 
notice of disagreement (NOD) with the RO's April 2004 
decision concerning the initial rating for his bilateral 
hearing loss.  So this claim must be remanded to the RO for 
issuance of a statement of the case (SOC), as opposed to 
merely referred there.  See Manlincon v. West, 12 Vet. App. 
238, 240-241 (1999).  The veteran also must be given an 
opportunity to perfect an appeal to the Board concerning this 
additional issue by submitting a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement).  
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 
20.304, 20.305.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Send the veteran another VCAA letter.  
The letter must:  (a) inform him about 
the information and evidence not of 
record that is necessary to substantiate 
his petition to reopen his claim for 
service connection for lung disease - 
under the revised § 3.156(a); (b) inform 
him about the information and evidence 
that VA will seek to provide; (c) inform 
him about the information and evidence he 
is expected to provide; and (d) request 
or tell him to provide any evidence in 
his possession pertaining to this claim.  
See, e.g., Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  See, too, 
Huston v. Principi, 17 Vet. App. 195 
(2003).

*In addition, the RO should 
contemporaneously provide the veteran 
with written notice of the amended 
version of 38 C.F.R. § 3.156(a) (2005) - 
which concerns all petitions to reopen 
that, as here, were filed on or after 
August 29, 2001.

And the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding this claim.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.

2.  Obtain the complete records of the 
veteran's treatment at the VAMC in 
Columbia, South Carolina, since January 
2005.

3.  Send the veteran an SOC on the issue 
of his purported entitlement to an 
initial compensable rating for his now 
service-connected bilateral hearing loss.  
Advise him that he still needs to file a 
timely substantive appeal (e.g., a VA 
Form 9) concerning this additional claim, 
if he wants the Board to consider it, and 
inform him of the time limit for doing 
this.  If, and only if, he submits a 
timely substantive appeal concerning this 
additional issue should it be returned to 
the Board for further appellate 
consideration.



4.  Then readjudicate the veteran's 
petition to reopen his previously denied 
claim for service connection for 
lung disease in light of any additional 
evidence obtained.  If the benefit sought 
is not granted to his satisfaction, send 
him and his representative a supplemental 
SOC (SSOC) and give them time to respond 
before returning this claim to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claims that are being 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

